Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 1 of 9 PageID #: 2222




                           Exhibit G
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 2 of 9 PageID #: 2223




1 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 3 of 9 PageID #: 2224




2 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 4 of 9 PageID #: 2225




3 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 5 of 9 PageID #: 2226




4 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 6 of 9 PageID #: 2227




5 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 7 of 9 PageID #: 2228




6 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 8 of 9 PageID #: 2229




7 of 8                                                                                           10/19/2020, 4:02 PM
- The Home Depot                                             https://www.homedepot.com/s/emerson%20thermostat?NCNI-5
              Case 1:20-cv-01652-LPS Document 129-7 Filed 10/21/20 Page 9 of 9 PageID #: 2230




8 of 8                                                                                           10/19/2020, 4:02 PM
